COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Acme Energy Services, Inc. d/b/a Rig           §              No. 08-17-00148-CV
  Movers Express,
                                                 §                 Appeal from the
                       Appellant,
                                                 §               109th District Court
  v.
                                                 §            of Winkler County, Texas
  Sandra H. Staley, Individually as
  Independent Executrix of the Estate of         §                 (TC# 15,687-B)
  George G. Staley, Deceased, and as
  Trustee of the Tax Free Trust for Sandra       §
  H. Staley,
                                                 §
                        Appellees.
                                             §
                                           ORDER

       The Court has considered the Appellants’ joint motion to consolidate cases on appeal, and
concludes the motion should be GRANTED. The above styled and numbered cause shall be
consolidated with cause numbers 08-17-00145-CV, styled Acme Energy Services, Inc. d/b/a Big
Dog Drilling v. Sandra H. Staley, Individually as Independent Executrix of the Estate of George
G. Staley, Deceased, and as Trustee of the Tax Free Trust for Sandra H. Staley, 08-17-00146-CV,
styled Endeavor Energy Resources, L.P. v. Sandra H. Staley, Individually as Independent
Executrix of the Estate of George G. Staley, Deceased, and as Trustee of the Tax Free Trust for
Sandra H. Staley, and 08-17-00147-CV, styled Nova Mud, Inc. v. Sandra H. Staley, Individually
as Independent Executrix of the Estate of George G. Staley, Deceased, and as Trustee of the Tax
Free Trust for Sandra H. Staley, for purposes of briefing and oral argument only.
       IT IS SO ORDERED this 2nd day of August, 2017.
                                                     PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.